Citation Nr: 1613224	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-01 033	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity sciatic nerve radiculopathy.

2.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity sciatic nerve radiculopathy; and in excess of 10 percent for left lower extremity anterior crural nerve radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1980; and from March 1982 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) (the Appeals Management Center), which granted, in pertinent part, service connection for right lower extremity and left lower extremity sciatic nerve radiculopathy with a rating of 20 percent, each; and service connection for left lower extremity anterior crural nerve (femoral) radiculopathy with a rating of 10 percent.  The effective date of these actions was August 8, 2005.

In December 2015, the Board remanded the matter for additional development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the December 2015 remand, the Board directed that the Veteran be accorded a VA examination, by an examiner other than the one who conducted the March 2013 examination and addendum, to determine the current nature and severity of his service-connected left and right lower extremity radiculopathy.  It appears that the examination was scheduled for later that month but there is an indication that it was canceled on the premise that the Veteran "refuses examination."  Additionally, it is unclear whether the Veteran thought the examination was unnecessary or a physician thought this was the case.  See December 15, 2015, VA e-mail.  

In any case, in correspondence dated in March 2016, the Veteran's representative indicated that the Veteran is still requesting the examination that was directed in the remand.  Thus, the Board fins that the case should be remanded for compliance with the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left and right lower extremity radiculopathy, by an examiner other than the one who conducted the March 2013 examination and addendum.  All indicated testing must be done and all findings reported in detail.  The examiner is specifically requested to:

For each affected nerve, determine whether there is mild incomplete paralysis, moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, or complete paralysis of the left lower extremity, and of the right lower extremity.

Also, based on the Veteran's subjective report and the medical evidence, provide an opinion as to the beginning date of the current level of severity.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board, unless the Veteran requests otherwise.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

